Name: Commission Decision of 24 May 1978 authorizing the Italian Republic not to apply Community treatment to woven fabrics of cotton (other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics), unbleached, falling within heading No ex 55.09 of the Common Customs Tariff (NIMEXE code 55.09-74), originating in Hungary and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-10

 nan